The main opinion in this case holds that a certain conveyance from Beach Park Construction Company to Norman Bie Construction Company was not fraudulent. It is not clear on the question of whether or not the property sold to Norman Bie Construction Company was still subject to the common law judgment of appellees, action to recover which was brought prior to but judgment was secured after the sale. This is the only question raised in the petition for rehearing. The record discloses that appellant, Walter M. Stelle, was a director and secretary of Beach Park Construction Company and was president of Norman Bie Construction Company at the time the sale and conveyance were made. In view of this fact and other disclosures by the record we think that Norman Bie Construction Company took the property conveyed to it cum onere and that when prior claims against it have been discharged any balance or equity remaining is subject to the judgment of appellees. Beach vs. Williamson, 78 Fla. 611,  83 So. 860.
Petition for rehearing denied.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment. *Page 389